[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:               April 11, 1997 Date of Application:            April 28, 1997 Date Application Filed:         April 28, 1997 Date of Decision:               November 27, 2001
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford.
Docket Number CR 95-479910.
Jeffrey Hutcoe Defense Counsel, for Petitioner
Victor Carlucci, Jr. Assistant State's Attorney, for the State.
Sentence Affirmed.
 BY THE DIVISION:
Following a trial by jury the then thirty year old petitioner was convicted of murder and criminal use of a firearm. He received a sentence of sixty years on the count of murder and a five year concurrent term on the firearm count, for a total effective sentence of sixty years.
On April 30, 1993, at about 11:15 p.m., the petitioner and the victim got into an altercation. Stephens shot the victim in the head who then died from his injuries. Stephens denies shooting the victim. While both Stephens and the victim were armed with handguns, one witness heard the victim yell out to "call the police". The victim was shot in the back of the head. Stephens fled the scene, later going to Philadelphia, where he lived under an assumed name for two years.
Stephen's criminal record is one of violence. It includes convictions for assault, 3rd degree in 1991 with a one year sentence; assault 1st
degree in 1986 with a sentence often years, execution suspended after six years, with probation to "follow. (that involved shooting someone in the abdomen). The murder in this case occurred ten days after he started his probation. When he was arrested in Philadelphia for the murder there was a standoff with the police during which he pointed a loaded 9mm handgun at the officers. Also he had a narcotics case pending as well as two counts of robbery 1st degree pending at the time of trial.
It is clear that the petitioner is extremely dangerous and has been quite willing to use handguns in his violent crimes.
In reviewing this sentence, pursuant to Practice Book § 43-26 we conclude it is neither inappropriate nor disproportionate. Stephens has amply demonstrated he is a menace to society and the sentence appropriately reflects the need for public protection. It is affirmed.
Klaczak, Norko and Miano, J.s, participated in this decision.